Citation Nr: 1231334	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, to include scars, of a fractured left wrist.

2.  Entitlement to an evaluation in excess of 10 percent for residuals, to include a scar, of a fractured right wrist.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The previously established 10 percent evaluations for residuals, fracture left wrist, and for residuals, fractured right wrist were continued therein.  Noncompensable evaluations for left wrist scars and for a right wrist scar were included respectively in these 10 percent evaluations.  

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Entitlement to a TDIU is part and parcel to a higher evaluation claim, as opposed to a separate claim in and of itself, where the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's only two service-connected disabilities are those concerning his left wrist and right wrist.  His representative relayed his assertion in an April 2012 statement with respect to a separate matter that he was not seeking a TDIU on account of his wrists.  Yet he asserted with respect to this matter that he is unable to do any kind of work due to his wrists at a July 2011 VA examination and in his August 2011 notice of disagreement.  The Veteran's entitlement to a TDIU accordingly has been included as an issue on appeal.

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC based on consideration of the Veteran's claims file in addition to his Virtual VA "eFolder."  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to an evaluation in excess of 10 percent for residuals, to include scars, of a fractured left wrist, and for residuals, to include a scar, of a fractured right wrist as well as entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.  Such development is necessary because VA has a duty to notify and a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

I.  Notice

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information concerning how an effective date is assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

The Veteran and his representative have been notified regarding the higher evaluation issues comprising this matter.  However, they have not been notified concerning a TDIU.  A remand is necessary in order for this to be accomplished.

II.  Records

VA's duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified in the event either of these conclusions is made.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

VA treatment records dated as late as February 2011 are contained in the claims file or "eFolder."  However, the August 2011 rating decision indicates that VA treatment records dated from June through August 2011 were considered.  An October 2011 statement of the case, the last adjudication concerning the wrists, similarly indicates that VA treatment records dated from March 2010 to October 2011 were considered.  All indications additionally are that the Veteran receives most, if not all, of his treatment for his wrists at VA facilities.  It thus readily is inferred that VA treatment records dated subsequent to February 2011 exist.  

Absent is any documentation that VA treatment records dated from February 2011 to present have been requested.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Such documents thus are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  The aforementioned request accordingly must be completed.  Doing so requires remand.



III.  Medical Examination/Opinion

The duty to assist further mandates that any VA medical examination and/or medical opinion obtained be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As referenced above, the Veteran was afforded a VA examination concerning his wrists in July 2011.  The claims file was not provided for the examiner's review.  Dorsiflexion and ulnar deviation range of motion in the left wrist was from zero to 10 degrees.  There was from zero degrees to zero degrees of palmar flexion and radial deviation in this wrist.  In the right wrist, there was from zero to 10 degrees range of motion with respect to dorsiflexion.  There was from zero degrees to zero degrees of palmar flexion in this wrist.  Radial deviation and ulnar deviation range of motion in this wrist was from 10 degrees to 10 degrees.  Joint ankylosis was not found.  Upon completion of the physical assessment and diagnostic testing, the examiner diagnosed post traumatic and post surgical degenerative changes of bilateral wrists with marked limitation in range of motion.  The examiner finally opined that these disabilities had significant effects on the Veteran's usual occupation of medic and firefighter.  Noted in this regard was that he cannot use a chainsaw or do smokejumps.  

Two inadequacies are found with the aforementioned examination.  First, the findings of no palmar flexion or radial deviation range of motion in the left wrist and no palmar flexion, radial deviation, or ulnar deviation range of motion in the right wrist seemingly conflict with the finding of no ankylosis.  Ankylosis indeed is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 1990) for the proposition that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint"); see also Dorland's Illustrated Medical Dictionary, 94 (31st ed. 2007).  

Clarifying this conflict is particularly important here.  Each of the Veteran's wrists currently is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5215 addresses wrist limitation of motion.  It provides a maximum evaluation of 10 percent, the evaluation in effect for both of the Veteran's wrists.  He asserts that he should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Diagnostic Code 5214 addresses wrist ankylosis.  It provides for evaluations ranging from 20 to 40 percent for the minor non-dominant wrist (the right wrist for the Veteran) and from 30 to 50 percent for the major dominant wrist (the Veteran's left wrist).  

Second, the opinion rendered by the examiner concerning the effects of the Veteran's wrists on his occupation takes into account only his usual occupation rather than all occupations.  The relevant inquiry for purposes of a TDIU essentially is all occupations.  Indeed, total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities or unemployable by reason of them in order to receive a TDIU.  38 C.F.R. §§ 4.16(a), 4.16(b).  

Another problem, although one not rising to the level of inadequacy, additionally is found with the July 2011 VA examination.  Specifically, the examiner did not have the benefit of reviewing the claims file.  The mere fact that an examiner did not review the claims file does not render a medical examination inadequate.  Nieves-Rodriguez, 22 Vet. App. at 295; D'Aries v. Peake, 22 Vet. App. 97 (2008).  This is particularly true where the content of the examination shows that the examiner was familiar with the Veteran's history.  Id.  Here, the examination content shows that the Veteran adequately described his wrist history to the examiner.  Yet it goes without saying that review of the claims file in addition to interview of the Veteran regarding his history is preferable to no review of the claims file and sole reliance on such an interview.  Indeed, the examination and any opinion rendered therein are bound to be more accurate and complete when based on all available information.

To cure these inadequacies and addition problem not rising to the level of inadequacy, another VA medical examination complete with medical opinion is needed.  A remand is required so that arrangements can be made in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran and his representative a notice letter concerning his entitlement to a TDIU on account of his wrists.  Include a copy of the letter in the claims file or "eFolder."

2.  Request the Veteran's VA treatment records from February 2011 to present.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  Then review the Veteran's claims file and his "eFolder" and undertake any additional records development indicated.  This shall include requesting that he authorize the release of any pertinent private records identified during the course of the remand or alternatively provide them to VA himself.  This also shall include, if authorization is provided, requesting the records.  Any records received shall be associated with the claims file or "eFolder."  Document the claims file or "eFolder" as appropriate regarding this paragraph.

4.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his service-connected residuals, to include scars, of a fractured left wrist, and his residuals, to include a scar, of a fractured right wrist.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant wrist history and symptomatology, to include information about onset, frequency, duration, and severity.  A description of his work history also shall be obtained.

All tests, studies, or evaluations deemed necessary next shall be performed.  This shall include determining whether or not the Veteran has any ankylosis in either wrist.  If so, it also shall include determining where the ankylosis is located in terms of position and degree as well as whether it is favorable or unfavorable.  This additionally shall include determining the Veteran's range of motion both initially, after repeated use, and during flare-ups.  Each direction (dorsiflexion, palmar flexion, ulnar deviation, and radial deviation) shall be addressed in terms of the entire range possible as well as the points where pain begins and ends.  Results shall be expressed in degrees.  This lastly shall include assessing all wrist scars with regard to size (in square inches or square centimeters), shape (linear or nonlinear), depth (deep or superficial), stability (stable or unstable), and the presence or absence of pain.

The examiner finally shall opine as whether or not the Veteran is unable to secure and follow substantially gainful employment or is unemployable due to his wrists.  This shall include consideration of the impact of his wrists on his usual occupation, currently noted as medic and firefighter, as well as on other occupations to include those that are physical in nature and those that are sedentary in nature.

A complete explanation (rationale) shall be provided for all determinations/opinions.  Discussion of the pertinent medical evidence (VA examinations, VA treatment records, private treatment records, etc.) and lay evidence (information from the Veteran and his family and friends), to include reconciliation of any conflicts therein (such as that concerning ankylosis and having no range of motion in specific directions), thus is required.  If a determination/opinion cannot be provided without resort to mere speculation, a complete explanation (rationale) for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the determination/opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  A copy of such report shall be placed in the claims file or "eFolder."

5.  Next again review the Veteran's claims file and his "eFolder" and ensure that all of the aforementioned development has been completed.  If not, arrange for it to be completed.  Also undertake any additional development indicated.

6.  Finally, readjudicate the issues of the Veteran's entitlement to an evaluation in excess of 10 percent for residuals, to include scars, of a fractured left wrist, and for residuals, to include a scar, of a fractured right wrist as well as his entitlement to a TDIU.  This shall include both schedular and extraschedular consideration.  If either of the higher evaluation benefits sought is not granted in full or if the benefit of a TDIU is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

